Case 2:09-md-02047-EEF-JCW Document 22358 Filed 10/31/19 Page 1 of 4



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA


IN RE: CHINESE-MANUFACTURED                           MDL NO. 2047
DRYWALL PRODUCTS LIABILITY
LITIGATION                                            SECTION: L


THIS DOCUMENT RELATES TO:
                                                      JUDGE ELDON FALLON
Elizabeth Bennett, et al. v. Gebrueder
Knauf Verwaltungsgesellschaft, KG, et al.             MAG. JUDGE WILKINSON
2:14-cv-02722-EEF-JCW



                     PLAINTIFFS’, ROBERT AMUSO, et al.,
                  CLASS ACTION INTERVENTION COMPLAINT

       Pursuant to Fed. R. Civ. P. 23, the class representatives in this action bring suit on

behalf of themselves and all other similarly situated owners and residents of real property

containing defective Chinese manufactured drywall that was designed, manufactured,

imported, exported, distributed, delivered, supplied, inspected, marketed, sold and/or

installed by the Defendants.

       Intervening plaintiffs have moved the Court to allow permissive intervention in

the Bennett civil action, because they are all absent class members defined in that class

action. Intervening Plaintiffs incorporate and adopt the substantive allegations of the

Bennett class action complaint, as amended, herein by reference (¶¶ 22-144).

       The Intervening Plaintiffs seek to be class representatives for the class identified

in Bennett. The Knauf Defendants named in the Bennett class action, as amended, are

liable to Intervening Plaintiffs for their role in the design, manufacture, importing,
Case 2:09-md-02047-EEF-JCW Document 22358 Filed 10/31/19 Page 2 of 4



distributing, delivery, supply, marketing inspecting, installing, or sale of the defective

drywall at issue in the litigation

        Each Intervening Plaintiff is identified in the chart below:


                              INTERVENING PLAINTIFFS

       PLAINTIFF(S)                      ADDRESS OF AFFECTED PROPERTY
 1.    Robert Amuso                      9461 Ambrose Lane, Kimberly, AL 35091
 2.    BACO ANNETTA,
       LLC                                 363 NE 30 AVE, Homestead, FL 33033
 3.    Loretha J. Armstrong              121 11th Avenue East, Bradenton, FL 34208
 4.    Christopher Payton &
       Arrowhead Lodge, LLC             19 Money Hill Lane, Poplarville, MS 39470
 5.    Lisa Lofton o.b.o. Estate
       of Catherine Baber            121 Country Club Drive, Pass Christian, MS 39571
 6.
       David Neil Baldwin              909 High Ridge Drive, Friendswood, TX 77546
 7.    Hanh Bich Thi Tran                1008 Washington Court, Moody, AL 35004
 8.    Martin Kuntz                   1417 SW Devera Place, Port St. Lucie, FL 34953
 9.    Shona Blonsky                     8220 SW 60 Court, South Miami, FL 33143
 10.   Leslie S. Bogard &
       Rachel Renee Schoerner                451 Linda Drive, Biloxi, MS 39531
 11.
       William D. Brady               2089 Knollwood Place, Birmingham, AL 35242
 12.   Sarah B. Brousseau               437 Delgado Drive, Baton Rouge, LA 70808
 13.   Kenneth Butcher               4020 Island Lakes Drive, Winter Haven, FL 33881
 14.   Richard Calevro                 5040 Georgia Street, Bay St. Louis, MS 39520
 15.
       Marfelia Calderon              3441 SW Haines Street, Port St. Lucie, FL 34953
 16.
       Leslie M. Cason                   124 Arbor Hill Lane, Huntsville, AL 35824
 17.   Michael M. Christovich
                                       829 East Scenic Drive, Pass Christian, MS 39571
 18.
       Carl J. Cordier, Jr.            11429 Maxine Drive, New Orleans, LA 70128
 19.
       Prabha Dhume                    150 Spencer Avenue, New Orleans, LA 70124
 20.   Mary Ann Ferry                    101 Lakeside Drive, Waveland, MS 39576
 21.   Alice Ginart                        2104 Olivia Street, Meraux, LA 70075
 22.   Suzan Grande & CJ
       Properties                             7 Nevin Court, Conroe, TX 77301
Case 2:09-md-02047-EEF-JCW Document 22358 Filed 10/31/19 Page 3 of 4



 23.   Wanda Green                        1709 Seacrest Drive, Gautier, MS 39553
 24.   Jason Hallmark                    775 Ridgefield Way, Odenville, AL 35120
 25.   Earnest Hamilton                    160 Blairs Circle, Pell City, AL 35215
 26.   Gary Helmick                    13237 Emerald Acres Avenue, Dover, FL 33527
 27.   Simin Liu                            3016 Taft Park, Metairie, LA 70002
 28.   George W. Humphries,
       III & George W.
       Humphries, IV                     11209 Texas Street, Bay St. Louis, MS 39520
 29.   Nancy Ijemere                    7012 Eagle Point Trail, Birmingham, AL 35242
 30.   Matthew L. Issman &
       Susan A. Issman                 669 Timberwood Loop, Madisonville, LA 70447
 31.   Terri Lee                           3258 Clubhouse Road, Mobile, AL 36605
 32.   Renee Lee                              308 Italian Isle, Gautier, MS 39553
 33.   Catherine S. Martinez            6507 Memphis Street, New Orleans, LA 70124
 34.   Kerry McCann                      73244 Penn Mill Road, Covington, LA 70435
 35.   Andree McCullar                603 East Second Street, Pass Christian, MS 39571
 36.   Susan Niemiec                      6881 Brompton Drive, Lakeland, FL 33809
 37.   Bernice Pendelton               5224 Pasteur Boulevard, New Orleans, LA 70122
 38.   Bich Nguyen                     9549 Homestead Drive, Baton Rouge, LA 70817
 39.   Kristal Province                  86048 Highway 450, Franklinton, LA 70438
 40.   Lin H. Robinson                   131 Sea Oaks Drive, Long Beach, MS 39560
 41.                                  9800 Quinta Artesa Way, Unit 105, Ft. Myers, FL
       Rose Russo                                             33908
 42.   Debra Thomas                   32793 A Waterview Drive East, Loxley, AL 36551
 43.   Suzanne Tolliver               4531 Darwin Boulevard, Port St. Lucie, FL 34953
 44.   Aliesky Santiago                      14763 SW 35 Lane, Miami, FL 33185
 45.   Christian Vest o.b.o.
       Estate of Timothy
       Hoffman                             624 NE 2nd Place, Cape Coral, FL 33909
 46.   Ruby Xiaochun Xi                 4220 Vincennes Place, New Orleans, LA 70125
 47.   Karma Zelenenki                      4331 Ferrari Drive, Sebring, FL 33872


                               DEMAND FOR JURY TRIAL

        Intervening Plaintiffs, individually and on behalf of the Class Members, hereby

demand a trial by jury as to all issues so triable as a matter of right.

                                  PRAYER FOR RELIEF
Case 2:09-md-02047-EEF-JCW Document 22358 Filed 10/31/19 Page 4 of 4



       WHEREFORE Intervening Plaintiffs, on behalf of themselves and all others

similarly situated demand upon Defendants jointly and severally for:

       a. An order certifying the case as a class action;

       b. An order certifying the Class;

       c. An order appointing Plaintiffs as the Class Representatives;

       d. An order appointing the undersigned as counsel for the Class;

       e. Compensatory, statutory, and/or punitive damages;

       f. Pre and post-judgment interest as allowed by law;

       g. Injunctive relief;

       h. An award of attorney’s fees as allowed by law;

       i. An award of taxable costs; and

       j. Any and all such further relief as this Court deems just and proper.


                                                    /s/James V. Doyle, Jr.
                                                    James V. Doyle, Jr.
                                                    DOYLE LAW FIRM, PC
                                                    2100 Southbridge Pkwy., Suite 650
                                                    Birmingham, AL 35209
                                                    Tele: 205-533-9500
                                                    Fax: 205-332-1362
                                                    jimmy@doylefirm.com
                                                    Attorney for Plaintiffs


Dated: October 7, 2019
